Title: Address of the House of Representatives to the President, [9 November] 1792
From: Madison, James
To: Washington, George


[9 November 1792]
The House of Reps. who always feel a satisfaction on meeting you are much concerned that the occasion for mutual felicitation afforded by the circumstances favorable to the National prosperity, should be abated by a continuance of the hostile spirit of the Indian tribes; and particularly that the reiterated efforts for effecting a pacification with them should have issued in new proofs only of their persevering enmity, and the barbarous sacrifice of citizens who as the messengers of peace were distinguishing themselves by their zeal for the public service. In our deliberations on this important department of our affairs, we shall be disposed to pursue every measure that may be dictated by the sincerest desire on one hand, of cultivating peace, & manifesting by every practicable regulation, our benevolent regard for the welfare of these misguided people, & by the duty we feel on the other, to provide effectually for the safety & protection of our fellow Citizens.
It is with deep regret also, we learn that there shd. have been any occasion for apprehending unlawful combinations & proceedings for the purpose of obstructing the execution of the Act imposing duties on spirits distilled within the U. S. It is not more essential to the preservation of true liberty that a Govt. shd. be always ready to listen to the representations of its Constituents, & to accomodate its measures to the sentiments & wishes of every part of them as far as will consist with the good of the whole than it is that the just authority of laws actually & constitutionally in force, should be stedfastly maintained. Under this impression every department of Govt. & all good Citizens must learn with pleasure the purpose you have formed, to execute this part of your trust with the requisite firmness & energy.
The productive state of the public revenue, and the confirmation of the credit of the U. S. abroad, evinced by the loans at Antwerp & Amsterdam, are communications the more gratifying as they enforce the obligation to enter on systematic & effectual arrangement for discharging the public debt as fast as the conditions of it will permit; & we take pleasure in the opportunity to assure you of our entire concurrence in the opinion that no measure can be more desireable whether viewed with an eye to the urgent wish of the community, or the intrinsic importance of promoting so happy a change in our situation.
The adoption of a Constitution for the State of Kentucky is an event on which we join in all the satisfaction you have expressed. It may be considered as particularly interesting, since, besides the immediate benefits resulting from it, it is another conspicuous demonstration of the facility & success with which an enlightened people is capable of providing, by free & deliberate plans of Govt. for their own safety & happiness.
The operation of the law estabg. the post office, as it relates to the transmission of newspapers, will merit our particular enquiry & attention; the circulation of political intelligence thro’ these vehicles being justly reckoned among the surest means of preventing the degeneracy of a free Govt.; as well as of recommending every salutary public measure to the confidence & cooperation of all virtuous Citizens.
The several other matters which you have communicated & recommended, will in their order receive the attention due to them. And our discussions will in all cases we trust be guided by a proper respect for harmony & stability in the public Councils, and a desire to conciliate more & more the attachment of our Constts. to the Constitution, by measures accomodated to the true ends for Which it was establish’d.
